Citation Nr: 1105439	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-39 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, 
other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1979.  He also had extensive service in the Reserve from which he 
retired in October 2000.

This case was before the Board of Veterans' Appeals (Board) in 
February 2010, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for 
PTSD or other acquired psychiatric disorder.  Thereafter, the 
case was returned to the Board for further appellate action.

In December 2009, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.

A review of the record discloses that this is not the Veteran's 
first claim of entitlement to service connection for PTSD.  The 
Board denied such a claim in July 2007.  The Veteran was notified 
of that decision, as well as his right to appeal to the United 
States Court of Appeals for Veterans Claims (Court).  However, he 
did not appeal to the Court; and, therefore, the Board's decision 
became final.  38 U.S.C.A. § 7104.

In the current appeal, the Board recognizes that the Veteran has 
presented evidence of multiple psychiatric disorders.  However, 
the prior Board decision specifically denied entitlement to 
service connection only for PTSD.  Where there is a final VA 
decision denying a claim based on a particular diagnosis, and 
subsequently a new and different diagnosis is submitted for VA's 
consideration, the second diagnosis must be considered factually 
distinct from the first and must be considered to relate to a 
separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
In the context of requests to reopen claims of service 
connection, this accomplishes a balancing effect that preserves 
the finality of VA decisions while not precluding Veterans from 
pursuing claims based on evidence of injuries or diseases 
distinct from those upon which benefits have been denied.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009)  However, the 
advantages of treating separate diagnoses as separate claims in 
cases to reopen do not exist where separate diagnoses are 
rendered for the same reported symptoms during the initial 
processing of a claim for benefits.  Id.

In light of the foregoing, the Board has recharacterized the 
current appeal as encompassing two issues:  1)  Whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for PTSD and 2) entitlement to 
service connection for a psychiatric disorder other than PTSD.

The issue of entitlement to service connection for a psychiatric 
disorder other than PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In July 2007, the Board denied the Veteran's claim of service 
connection for PTSD.

2.  Evidence associated with the record since the Board's July 
2007 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
PTSD. 




CONCLUSIONS OF LAW

1. The Board's July 2007 decision, which denied the Veteran's 
claim of entitlement to service connection PTSD, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2007).

2.  New and material evidence has not been received to reopen the 
Veteran's claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In this case, the Board finds that VA has met 
that duty.

As noted above, in July 2007, the Board denied the Veteran's 
claim entitlement to service connection for PTSD, and that 
decision became final under the law and regulations then in 
effect.  In April 2008, the Veteran filed an application to 
reopen that claim, and the Board finds no issue as to providing 
an appropriate application form or completeness of the 
application. 

In May 2008 and July 2010 and in its February 2010 remand, VA 
notified the Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence to be 
provided by the Veteran, and notice of the evidence VA would 
attempt to obtain.  VA informed him of the criteria for service 
connection for PTSD and set forth the criteria, generally, for 
rating service-connected disabilities and for assigning effective 
dates, should service connection be granted.  VA also informed 
him of the bases for the prior denial and advised him of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his VA treatment from June 2001 through June 
2008.  Also on file are transcripts of hearings held at the RO 
before a VA decision review officer in February 2006 and before 
Veterans Law Judge in September 2006.  The transcript of the 
Veteran's December 2009 video conference with the undersigned 
Veterans Law Judge is also on file.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his request to reopen a claim 
of entitlement to service connection for PTSD.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a 
diagnosis which conforms to the criteria set forth in the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association, 4th edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of the 
claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).

In July 2007, when the Board denied the Veteran's claim of 
entitlement to service connection for PTSD, the relevant evidence 
on file consisted of the Veteran's service treatment and 
personnel records; the reports of his VA treatment from June 2001 
through April 2006; and the transcripts of his hearings at the RO 
February 2006 and before a Veterans Law Judge in September 2006.  
Although the Veteran testified to stressful experiences during 
Reserve duty in Honduras and Panama, and records from his primary 
care provider showed a diagnosis of PTSD, multiple treatment 
records from the VA mental health clinic, including those from a 
psychologist and a psychiatrist did not confirm the diagnosis.  
Rather, they found the Veteran's psychiatric disability was the 
result of adjustment disorder.  Absent an established diagnosis, 
the Veteran did not meet the criteria for entitlement to service 
connection for PTSD.  Accordingly, the Board denied the Veteran's 
claim, and that decision became final.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105.  
The exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall reopen 
the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and 
material evidence, the Board must first determine whether the 
Veteran has, in fact, presented new and material evidence under 
38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi 3 Vet. App. 
510, 512 (1992).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the development 
of his claim has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Evidence added to the record since the Board's July 2007 decision 
consists of records reflecting his VA treatment from January 2007 
through June 2008 and the transcript of his December 2009 video 
conference with the undersigned Veteran's Law Judge.  Such 
evidence is new in the sense that it has not been before VA 
adjudicators previously.  However, it is not material as it does 
not fill any of the deficits in the record which existed at the 
time of the Board's July 2007 decision.  Although records from 
his VA primary care provider continue to show a diagnosis of 
PTSD, the records from the VA mental health clinic, including 
those from his treating VA psychologist and psychiatrist continue 
to be negative for a diagnosis of PTSD.  Rather, they continue to 
diagnose the Veteran's psychiatric disability as adjustment 
disorder.  In this regard, the records from the VA mental health 
clinic carry greater weight than those from the Veteran's primary 
care provider.  The VA psychologist and psychiatrist have more 
specialized knowledge and have been evaluating the Veteran's 
psychiatric disorder, specifically.  The primary care provider 
has been treating disabilities other than the Veteran's 
psychiatric disorder.  As such, the Board places greater weight 
on the opinions of the VA psychologist and psychiatrist, rather 
than a notation by the VA primary care provider.  
In sum, the additional evidence is cumulative or duplicative of 
the evidence on file in July 2008.  Even when considered with 
evidence previously on file, the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  
Without an established diagnosis of PTSD, the Veteran does not 
meet the criteria for service connection.  Therefore, the 
additional evidence is not new and material for the purpose of 
reopening the claim.  Accordingly, the Board's prior denial of 
entitlement to service connection for PTSD is confirmed and 
continued.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's request to 
reopen his claim.  Therefore, the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010). 


ORDER

New and material evidence not having been presented, the request 
to reopen the claim of entitlement to service connection for PTSD 
is denied.  


REMAND

The Veteran also seeks entitlement to service connection for a 
psychiatric disorder other than PTSD.  In this regard, the Board 
notes that there may be outstanding evidence which could support 
the Veteran's claim.  Therefore, additional development of the 
record is warranted prior to further consideration by the Board.

An appointment list obtained from the Cleveland VA system shows 
that from June 1991 through August 2002, the Veteran had multiple 
appointments, primarily for drug use/dependence.  The records of 
that treatment have not been requested for association with the 
claims file.  However, they could well be relevant to the 
Veteran's claim.
During a March 2004 assessment and evaluation at the Brecksville 
VA Medical Center, the Veteran reported that in 1992, he had been 
on a psychiatric ward at that facility.  The VA treatment report 
from that time has not been requested for association with the 
claims folder.  However, it could well be relevant to the 
Veteran's claim.

In light of the foregoing, the case is REMANDED for the following 
actions:

1.  Request records reflecting the 
Veteran's treatment from June 1991 through 
August 2002 at or through the Cleveland VA 
Medical Center, as well as records 
reflecting his 1992 treatment at or 
through the Brecksville VA medical 
facility.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  When the actions requested in part 1 
have been completed, undertake any other 
indicated development, such as scheduling 
any necessary VA examinations.  Then 
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder other than PTSD.  Notify the 
Veteran of that decision, as well as his 
appellate rights.  

Should the Veteran disagree with that 
decision, issue him and his representative 
a Statement of the Case.  If, and only if, 
he files a timely substantive appeal, 
return the case to the Board for further 
appellate consideration.  
By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


